Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-5 and 8-16 remain pending in the application and are examined. Claims 6, 7 and 17-36 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Botos on 8/20/2021.

The application has been amended as follows:

Claims 3-5, 8-10, and 12-16 have been accepted and remain as originally presented.
Claims 6, 7, and 29 remain canceled.

The claims have been amended as follows:

Claims 17-26 and 33-36, drawn to a non-elected invention, are canceled.
Claims 27, 28, and 30-32 are canceled.

Claim 1 has been amended as follows:
1. (currently amended) An automated analyzer comprising: 
	a processing deck comprising a shuttle transfer station, the shuttle transfer station further comprising a conveyer for carrying a shuttle received by the automated analyzer to the shuttle transfer station, the shuttle being a rack comprising a plurality of receptacles, each receptacle adapted to receive a sample container; 
	a puncture tool carrier disposed on the processing deck; 
	a puncture tool placed in the puncture tool carrier; 
	a robot comprising a gripper, the gripper comprising at least two gripper arms, a horizontal member connecting the at least two gripper arms, and at least two holding members projecting downwardly from the horizontal member, wherein each of the at least two holding members is configured to move laterally with respect to each other for engaging with the puncture tool and wherein each gripper arm further comprises a gripper finger attached thereto, wherein the gripper arms move laterally with respect to each other such that in a first position the gripper arms are spaced a lateral distance apart that is greater than the lateral spaced apart distance in a second position, and wherein the at least two gripper arms are capable of cooperative lateral movement to grasp and release articles; 
	a reagent trough station configured to receive a consumable reagent trough; and 


Claim 2 has been amended as follows:
2. (currently amended) The automated analyzer of claim 1, wherein the robot is a multipurpose robot comprising: 
	a gantry; and 
	a payload moveably connected to the gantry, the payload comprising the gripper and 
	a pipettor module having a plurality of pipette heads each being connectable to a pipette tip; and 
	a backplane connector having a housing and a plurality of utility connectors coupled to the housing; wherein the pipettor module and gripper are each connected to the housing of the backplane connector and the plurality of utility connectors thereof
	

Claim 11 has been amended as follows:
11. The automated analyzer of claim 3, wherein when the gripper is placed into the puncture tool carrier, the gripper fingers engage and are biased against the plurality of retaining members of the puncture tool carrier when the gripper fingers are in the first position and do not engage the plurality of retaining members when in the second position.

REASONS FOR ALLOWANCE
Claims 1-5 and 8-16 have been renumbered as claims 1-5 and 6-14, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Ochsenbein et al. (US Publication No. 2011/0306053; hereinafter Ochsenbein; already of record) teaches an automated analyzer similar to that claimed. However, Ochsenbein fails to teach, either alone or in combination with the art, a puncture tool carrier disposed on the processing deck; a puncture tool placed in the puncture tool carrier; and wherein each of the at least two holding members is configured to move laterally with respect to each other for engaging with the puncture tool.
	Tabata (Translation of JP Pub. No. 2-167473) teaches a gripper similar to that claimed. However, Tabata fails to teach, either alone or in combination with the art, a puncture tool carrier disposed on the processing deck; a puncture tool placed in the puncture tool carrier; and wherein each of the at least two holding members is configured to move laterally with respect to each other for engaging with the puncture tool.
	Giovanoli et al. (US Pub. No. 2014/0050637; hereinafter Giovanoli; already of record) teaches a gripper similar to that claimed. However, Giovanoli fails to teach, either alone or in combination with the art, a puncture tool carrier disposed on the processing deck; a puncture tool placed in the puncture tool carrier; and wherein each of the at least two holding members is configured to move laterally with respect to each other for engaging with the puncture tool.


Conclusion                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798